 8ODECISIONS OF NATIONAL LABOR RELATIONS BOARDtruckdrivers,warehousemen,and shipping clerk,with respect to wages, hours,and other terms and conditions of employment,and, if agreement is reached,sign a contract with that Union.WE WILL,upon request, furnish that Union with the financial and other dataon which we rely in support of positions we take in opposition to wage increasesproposed by the Union.WE WILL NOT advise our employees that they can obtain better working con-ditions by bargaining directly with us rather than through their Union.CINCINNATI CORDAGE AND PAPER COMPANY,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)NOTE.-We will notify any of the above-named employees presently serving inthe Armed Forces of the United States of their right to full reinstatement upon appli-cation in accordance with the Selective Service Act after discharge from the ArmedForces.Thisnotice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced, or covered by any other material.Employees may communicate directly with the Board'sRegional Office, 525Peachtree-Seventh Building,50 Seventh Street NE.,Atlanta 23, Georgia, TelephoneNo. Trinity 6-3311,Extension 5357,if they have any questions concerning thisnotice or compliance with its provisions.Southern Coach & Body Company,Inc.andInternational Asso-ciation of Machinists,AFL-CIO.Cases Nos. 15-CA-2015 and15-CA-.058.March 1, 1963DECISION AND ORDEROn October 5, 1962, Trial Examiner Lee J. Best issued his Inter-mediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom and takecertain affirmative action, as set forth in the attached IntermediateReport.Thereafter, the General Counsel and the Respondent filedexceptions to the Intermediate Report with supporting briefs.'Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthese cases to a three-member panel [Members Rodgers, Fanning, andBrown].'The Respondent has moved to reopen the record for the purpose of taking additionaltestimony.This proposed new evidence contains an affidavit from the manager of theRespondent In which he states that on or about September 5, 1962, while acting in hisofficial capacity,he received a petition containing the valid signatures of more than70 percent of the then 168 employees in the production and maintenance unit previouslydetermined appropriate by the Board in Case No.15-RC-2212.The Charging Party,hereinafter called the Union,was certified by the Board as the representative of thisunit on May 26, 1961. The aforesaid petition purports to show that a substantial majorityof the employees in the unit did not wish to be represented by the Union,and that aquestion did in fact exist as to the majority status of the Union.It is clear that thepetition in question was not received by Respondent until almost 6 months after the issueof loss of majority was raised by Respondent In Its meeting with the Union on March 19,1962.Therefore,we find that the aforesaid affidavit can be given no weight in our con-sideration of the Instant cases.Accordingly,the Respondent'smotion Is hereby denied141 NLRB No. 9. SOUTHERN COACH & BODY COMPANY, INC.81The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the entirerecord in this case, including the Intermediate Report and the excep-tions and briefs, and hereby adopts the findings, conclusions, and rec-ommendations of the Trial Examiner, with the following additionsand modifications.1.We agree with the Trial Examiner that after the Union's certifi-cation in May of 1961, the Respondent continued to grant unilateralwage increases and change conditions of employment at will withoutprior consultation or bargaining with the Union until charges werefiled by the Union in Case No. 15-CA-2015 on November 27, 1961. Acomparison made of two employee lists admitted into evidence revealsthat wage increases were granted to approximately 84 employees inthe bargaining unit.The General Counsel and Respondent stipulatedat the hearing that these increases were granted to members of the unitbetween May and November 1961-or while bargaining negotiationswere in progress between Union and Respondent.Respondent'sattempt to justify these increases as automatic or as a result ofincreased duties appears to be without merit.Uncontradicted evidencein the record clearly establishes that none of the increases was negoti-ated with the Union, and that by giving such increases, Respondentwas acting in derogation of the bargaining rights of its employees'designated bargaining representative.The Board, with the approvalof the courts, has held such conduct to be violative of Section 8 (a) (1)and (5) of the Act.'2.We also agree with the Trial Examiner that the Board's RegionalDirector should be sustained in his action in setting aside the settle-ment agreement in Case No. 15-CA-2015 and filing a consolidated com-plaintherein.Notwithstanding this settlement agreement, theRespondent continued to lay off and recall employees at will withoutany consultation with or notice to the Union. The Respondent's deter-mination to adhere to past company practice in its layoff and recallprocedure is shown by the fact that during the negotiations toward acollective-bargaining agreement, Respondent steadfastly insisted thatthe layoff and recall of employees must remain within the exclusivejurisdiction of the employer.The principle is well established thatlayoffs and recalls of employees come within the term "working con-ditions" and are, therefore, mandatory subjects for bargaining.'Although the privilege of deciding that an economic layoff is requiredbelongs to the employer, absent an emergency or other reasonableexplanation, it is the employer's duty at least to notify and discuss2 SeeN L.R.B. v.Bonne Satz,etc.,369 U.S. 736;N.L.R.B. v. Crompton-Highland Mills,Inc,337 U.S. 217;andMay DepartmentStoresd/b/a Famous Barr Company,326 U.S. 376.3United States Gypsum Company, 94NLRB 112. 82DECISIONSOF NATIONALLABOR RELATIONS BOARDwith the employees' lawful representative the methods of selectingemployees to be laid off before the event takes place.'We find thatthe failure of the Respondent to bargain with the Union on these mat-ters was violative of Section 8 (a) (1) and (5) of the Act.3.We find, in agreement with the Trial Examiner, that followingthe settlement agreement of March 1, 1962, the Respondent at the nextnegotiating meeting on March 19, 1962, proposed to limit the durationof any contract with the Union to June 1, 1962, thereby refusing to bar-gain for a reasonable period following the settlement agreement.' Therecord discloses that this proposal was repeated and adhered to byRespondent at the final negotiating meeting on May 3, 1962, with lessthan a month to the end of the certification year. Therefore, we fur-ther find that by its insistence upon a contract of such short duration,the Respondent was manifestly guilty of bad-faith bargaining.Upon the basis of the foregoing and the entire record in these cases,we hereby renumber the Trial Examiner's conclusions of law num-bers "2" and "3" as numbers "3" and "4," and make the followingadditional :CONCLUSION OF LAw2. (a) By the Respondent's unilateral acts of laying off andrecalling employees at will without prior consultation and bar-gaining with the Union, Respondent has engaged in and is engag-ing in unfair labor practices within the meaning of Section8(a) (5) and (1) of the Act.(b)By the Respondent's unilateral grant of wage increaseswithout prior consultation and bargaining with the Union, Re-spondent has engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8 (a) (5) and (1) of the Act.ORDERUpon the entire record in these cases and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Southern Coach& Body Company, Inc., Evergreen, Alabama, its officers, agents, suc-cessors, and assigns, shall :1.Cease and desist from :(a)Refusing to bargain collectively with International Associa-tion of Machinists, AFL-CIO, as the certified exclusive bargainingrepresentative of all its production and maintenance employees in theunit found previously to be appropriate for the purpose of collectivebargaining.`Aztec Ceramics Company, etc.,138 NLRB 1178.5 SeeMar-Jac Poultry Company, Inc.,136 NLRB 785. SOUTHERN COACH & BODY COMPANY, INC.83(b) Instituting changes in the terms and conditions of employmentin the appropriate unit, such as wage increases and economic layoffsand recalls, without first consulting with and bargaining with theaforementioned exclusive representative concerning wages, hours, andconditions of employment.(c) In any manner delaying or obstructing the efforts of the afore-said Union to bargain with Southern Coach & Body Company, Inc.2.Take the following affirmative action designed to effectuate thepolicies of the Act :(a)Upon request, bargain collectively in good faith with Inter-national Association of Machinists, AFL-CIO, as the exclusive rep-resentative of all its production and maintenance employees in theappropriate unit, and if an understanding is reached, embody suchunderstanding in a written agreement.(b)Post at each of its plants in Evergreen, Alabama, or vicinity,copies of the attached notice marked "Appendix."' Copies of suchnotice, to be furnished by the Regional Director for the FifteenthRegion, shall, after being duly signed by an authorized representativeof the Respondent, be posted by the Respondent immediately uponreceipt thereof, and maintained by it for a period of 60 consecutivedays thereafter, in conspicuous places, including all places wherenotices to employees are customarily posted.Reasonable steps shallbe taken by the Respondent to insure that such notices are not altered,defaced, or covered by any other material.(c)Notify the Regional Director for the Fifteenth Region, inwriting, within 10 days from the date of this Order, what steps theRespondent has taken to comply herewith.6In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words"Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard,and in order to effectuate the policies of the National LaborRelations Act, as amended,we hereby notify our employees that :WE WILL NOT institute changes in the terms and conditions ofemployment in the appropriate unit herein without first consult-ing with and bargainingwiththe International Association ofMachinists, AFL-CIO,as the exclusive bargaining representativeof such employees.WE WILL, upon request, bargain collectively in goodfaith withthe aforementioned labor organization as the exclusive bargaining708-00"4-vol. 141-7 84DECISIONSOF NATIONALLABOR RELATIONS BOARDrepresentative of all our production and maintenance employeesin the unit heretofore found by the National Labor RelationsBoard to be appropriate for the purposes of collective bargaining,and when an understanding is reached embody such understand-ing in a signed agreement for a reasonable term.SOUTHERNCOACH&BODYCOMPANY, INC.,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from thedate of posting, and must not be altered, defaced, or covered by anyother material.Employees may communicate directly with the Board's RegionalOffice, Federal Building, 701 Loyola Avenue, New Orleans 12, Loui-siana, Telephone No. 529-2411, if they have any question concerningthis notice or compliance with its provisions.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEThis proceeding brought under Section 10(b) of the National Labor RelationsAct, as amended, 29 U.S.C., Section 151et seq.(herein called the Act), was heardbefore Trial Examiner Lee J. Best in Evergreen, Alabama, on July 10 and 11, 1962,pursuant to notice and with all parties represented.Based upon charges and amended charges filed on November 27, 1961, February 27and March 20, 1962, by International Association of Machinists, AFL-CIO (hereincalled the Union), the General Counsel of the National Labor Relations Boardon May 11, 1962, issued a consolidated complaint alleging in substance that sinceMay 29, 1961, Southern Coach & Body Company, Inc. (herein called Respondent),has continuously, in violation of Section 8(a)(1) and (5) of the Act, refused tobargain in good faith with the Union as the duly certified and exclusive representativeof its employees in the appropriate unitThe Respondent filed an answer admitting allegations of the complaint with respectto commerce, but denied all allegations of unfair labor practices.Respondent alsofiled a written motion to dismiss the complaint on the ground that all allegedviolations of the Act in Case No. 15-CA-2015 were compromised and settled byentering into and complying with the terms of a settlement agreement approved bythe Regional Director for the Fifteenth Region of the National Labor RelationsBoard on or about March 1, 1962, which should bar the reinstatement of chargesor complaint with respect to conduct of the Respondent prior thereto.Ruling onthismotion was deferred.All parties were present at the hearing, represented by counsel, afforded fullopportunity to be heard, to introduce evidence pertinent to the issues involved,to examine and cross-examine witnesses, to argue orally upon the record, and there-after to file written briefs with the Trial Examiner.Oral argument was waived bycounsel for all parties.Briefs submitted by counsel for the General Counsel andthe Respondent have been given due consideration.From my observation of the witnesses, and upon the entire record in the case, Imake the following-FINDINGS OF FACT1.BUSINESS OF RESPONDENTSouthern Coach & Body Company, Inc., is an Alabama corporation having itsprincipal office and place of business at Evergreen, Alabama, where it operates twoplants (the Elrod plant and the bus plant) engaged in the manufacture of bodies formilk trucks, buses, and other vehicles to fill current orders from its customers through-out the several States.During the past 12 months, which period is representative of SOUTHERN COACH & BODY COMPANY, INC.8Uall times material herein,the Respondent purchased and received materials valuedin excess of $50,000, which were transported to its two plants from points outsidethe Stateof Alabama;and during the same representative period also performedservices valued in excess of $50,000 for customers located outsidesaid State.TheRespondent admits, and:find, that it is engaged in commerce within the meaningof Section 2(6) and(7) of the Act.II.LABOR ORGANIZATION INVOLVEDInternationalAssociation ofMachinists,AFL-CIO, is a labor organizationwithin the meaning of Section 2(5) of the Act, existing in whole or in part for thepurpose of representing employees in dealing with employers concerning grievances,labor disputes, wages, rates of pay, hours of employment, and conditions of work.The Appropriate UnitIfind, and it is admitted by Respondent that: All productionand maintenanceemployees at the Employer's Evergreen, Alabama, plants, including leadmen, layoutmen, production clerks, plant clerks, and inspectors exclusive of office clerical em-ployees, professional and technical employees, guards, watchmen, and supervisors asdefined in the Act, constitute a unit appropriate for the purpose of collectivebargaining,within the meaning of Section 9 (b) of the Act.III.THE UNFAIR LABOR PRACTICESA. Chronological backgroundOn May 19, 1960, the International Association of Machinists, AFL-CIO, filed apetition in Case No. 15-RC-2212 seeking representation of Respondent's employeesin the appropriate unit.A representation hearing was conductedon June16, 1960,and on July 22, 1960, the Board issued its Direction of Election (not published inNLRB volumes). The election was held on August 12, 1960, and both parties filedexceptions and objections to the conduct thereof.Thereafter, on September 27,1960, the Union filed a charge in Case No. 15-CA-1830 alleging surveillance ofunion meetingsby the Respondent in violation of Section 8(a)(1) of the Act; andon May 4, 1961, filed a charge in Case No. 15-CA-1920 alleging further violationsof Section 8(a)(1) and (3) of the Act.Upon a consolidated complaint in thesetwo cases, the Board sustained findings of a Trial-Examiner (Fannie M. 3oyls)that the Respondent did not engage in surveillance of union meetings prior to theelection in July and August 1960, or in April 1961; but that the Respondent inviolation of Section 8(a)(1) interfered with, restrained, or coerced its employeesin the exercise of the rights guaranteed in Section 7 of the Act by unlawfully inter-rogating I. C. Waters (employee) concerning a strike vote taken at a union meetingon April 3, 1961, and also bysolicitingSamuel New (employee) to attend a unionmeeting to be held on the night of May 4, 1961, and report back whether the Unionintended to call a strike.No violation of Section 8(a)(3) was found. See- 135NLRB 1240.The Union called a strike on May 9, 1961, at both plants of the Respondent inEvergreen, Alabama, which continued until November 20, 1961. In the meantime,the Union was certified by the Board on May 26, 1961, as exclusive bargainingrepresentative for employees of the Respondent, and negotiations were initiatedat the first meeting of the parties on June 21, 1961.On November 27, 1961, the Union filed its original charge in the instant CaseNo. 15-CA-2015, alleging that Respondent was engaging in unfair labor practicesviolative of Section 8(a)(1), (3), and (5) of the Act by refusing to bargain in goodfaith with International Association of Machinists, AFL-CIO, as the certified bargain-ing representative of its employees, and refusing to reinstate its striking empioyees.After an investigation, the Board's Regional Director for the Fifteenth i ag:ondeclined to issue a complaint therein on January 12, 1952, but shortly thereafter onJanuary 17, 1962, revoked such refusal, and reopened his investigation of the case.Thereafter, on February 26, 1962, the Union filed an amended charge in the sameCase No. 15-CA-2015 alleging in substance that Respondent in violation of Section8(a)(1) and(5) of the Act, sinceon oraboutMay 27, 1961, has unilaterallygranted wageincreasesto its employees without giving notice to or consulting withthe Unionas bargaining representative.Prior to theissuanceof a complaint, theRespondent and the Union entered into a settlement agreement dated March 1,1962, which was approved by the Regional Director on March 2, 1962, agreeing thatno further action would be taken in Case No. 15-CA-2015contingent upon com- 86DECISIONS OF NATIONAL LABOR RELATIONS BOARDpliance with the terms and provisions thereof.Pursuant to this settlement agree-ment the Respondent duly posted on March 9, 1962, for at least 60 consecutive days,and furnished required proof thereof, the prescribed notice to all employees, asfollows:NOTICE TO ALL EMPLOYEESPursuant to a Settlement Agreement approved by the Regional Director forthe Fifteenth Region of the National Labor Relations Board and in order toeffectuate the policies of the National Labor Relations Act, we hereby notifyour employees that:WE WILL NOT unilaterally grant wage increases to our employees orchange their terms or conditions of employment, without first giving noticethereof to, and consulting with, International Association of Machinists,AFL-CIO, or in any like or related manner refuse to bargain collectivelywith said union as the exclusive bargaining representative of our employeesin the bargaining unit described below:All production and maintenance employees at the Employer's Ever-green,Alabama plants, including leadmen, layout men, productionclerks, plant clerks, and inspectors, but excluding office clerical em-ployees, professional and technical employees, guards, watchmen, andsupervisors as defined in the Act.WE WILL bargain collectively upon request with International Associationof Machinists,AFL-CIO,as the exclusive representative of our employeesin the bargaining unit described above,with respect to wages, rates of pay,hours of employment, and other conditions of employment, and if anunderstanding is reached,embody such understanding in a signed agree-ment.SOUTHERN COACH & BODY COMPANY, INC.,Employer.Dated----------------By------------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and mustnot be altered,defaced or covered by any other material.Pending the posting and maintenance of the foregoing notice as compliance withthe settlement agreement by Respondent,the Union filed another charge on March 20,1962, in Case No. 15-CA-2058, alleging further violations of Section 8(a)(1), (3),and (5)of theAct bythe Respondent since November 20, 1961,by refusing em-ployment to employees because of their participation in a strike and other concertedactivities,and by refusing to bargain collectively with the Union regarding wages,hours, working conditions,and other conditions of employment,including layoffand recall of employees.Thereafter,on May 4, 1962, a letter to MarionA. Prowell,attorney for the Respondent,was posted from the Fifteenth Regional Office, asfollows:DEAR MR.PROWELL:Aftera careful and complete investigation of the factsin the above-captioned case, the Region concluded that Section 8(a) (5) of theAct was violated in that the Company refused to discuss layoffs of employeeswith the designated Union bargaining representatives after being requested to doso bythe aforesaid representatives.Specifically,the Company laid off JessieCleveBaggett and Clinton Brown on April 10, 1962,without consulting theUnion representatives.The Region further concluded that there was no evidence of independent8(a)(1) violations nor any evidence of 8(a)(3) violations.Accordingly, ifthese charges are not withdrawntheywill be dismissed.This letter is forwarded to you in an effort to determine whether a formalsettlement of the 8(a) (5) violation might be concluded prior to the issuance ofComplaint.A formal settlement would require the posting of a "Notice ToAll Employees,"similar to the prior notice.Please inform this office of your intentions in this matter not later thanMay 9, 1962.Very sincerely yours,(S)William J. Oberhelman, Jr.,WILLIAM J. OBERHELMAN, Jr.,Attorney.Thereafter, on May 11, 1962, the Regional Director for the Fifteenth Region,pursuant to Section 102.33 of the Rules and Regulations of the National Labor SOUTHERN COACH & BODY COMPANY, INC.87Relations Board, Series 8, as amended,issued an order consolidating Case No.15-CA-2015 and Case No.15-CA-2058for purpose of complaint,hearing, andfurther disposition,and issued herein the consolidated complaint and notice ofhearing alleging that the Respondent by acts described in paragraphs 10, 11, and 12has engaged in and is engaging in unfair labor practices affecting commerce withinthe meaning of Section 8(a)(1) and(5) and Section2(6) and (7)of the Act,as follows:10.On and before June 21,1961,and at all times thereafter to date, Respondentrefused and has continued to refuse to bargain in good faith with the Unionas the exclusive bargaining agent of all employees of Respondent in the appro-priate unit described in Paragraph 6.11.In the period from May 29, 1961, to date, including but not limited to June 5,June 19, July 3, July 5, July 6, July 31, August 14, 21, 27, September 4, 11, 25and November 1961, Respondent unilaterally changed wage rates and otherworking conditions of employees in the unit described in Paragraph 6 abovewithout prior notice to and bargaining with the Union.12.In the period from May 29, 1961, to date, including but not limited to March,April, and May 1962, Respondent unilaterally laid off employees for varyinglengths of time without prior notice to and bargaining with the Union.B. Refusal to bargainThe principal issue litigated in this case is whether the Respondent has failed andrefused to negotiate in good faith with the Union since its certification by the Boardas the exclusive bargaining agent of all employees in the appropriate unit on May 26,1961.Such refusal to bargain is alleged in paragraph 10 of the consolidated com-plaint as a violation of Section 8(a) (5) of the Act.As indicia of such refusal tobargain it is contended by the General Counsel that (1) prior to a settlement agree-ment, the Respondent unilaterally changed wage rates and other working conditionswithin the unit without notice to and bargaining with the Union; (2) both beforeand after the settlement agreement, the Respondent unilaterally laid off employeesfor varying lengths of time without prior notice to and bargaining with the Union;and (3) Respondent engaged in excessive delays in reaching agreement with theUnion within 1 year following certification, and then refused to enter into a contractextending beyond June 1, 1962, for the purpose of contesting the majority status ofthe Union in another election.Throughout negotiations between the parties herein, the Union was represented byWillisD. Christy (Grand Lodge Representative) as chief negotiator, and the Re-spondent was represented by M. A. Prowell (attorney-at-law) except at one meetingheld on October 12, 1961, at which nothing of consequence was accomplished. Priorto the settlement agreement on March 2, 1962, the parties negotiated at meetings onJune 21, July 25, September 26, October 12, November 14, and December 20 inthe year 1961, and on January 29, 1962.1.Negotiations in 1961 1Immediately following the Board certification of May 26,1961, the Union onMay 29,1961,addressed a letter to the Respondent demanding a meeting in Ever-green,Alabama, either on June 2 or 5,1961, and that it be furnished a list of thenames, rates of pay, and classification of all production and maintenance employees atthe first meeting. In reply thereto,the Respondent on May 31, 1961,posted a letterto the Union,as follows:Thiswill acknowledge your letterof May30, 1961,and the letter of Mr. W. D.Christy dated May 29, 1961,to Mr.J. S. Easter.Due to prior commitments it will not be convenient to meet on the date yousuggested.In order to save time we request that you submit to us three copiesof the Union's proposed contract.After wehave had an opportunity to study1Deduced from correspondence between the parties and other documentary evidence inthe absence of oral testimony with respect thereto. 88DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe proposal we will communicate with you suggesting several possiblemeetingdates.We will get for you the information requestedas soonas it is convenient.We have designated Constangy & Prowell, 1404 Candler Bldg., Atlanta 3,Georgia, to represent us in these negotiations.We suggest you make any futurecontracts with them sending a copy of your letter to me.By letter of June 1, 1961, the Union submitted to the Respondent its first completeproposal in writing for a year-to-year contract with effective date to be inserted whenagreement was reached, subject to 60 days' notice of a desire to amend or terminatethe agreement.Thereafter, the first meeting was held in Brewton, Alabama, onJune 21, 1961, at which the Respondent furnished to the Union a list of employeeswith their classification and rate of pay.The union proposal was discussed paragraphby paragraph, and the Respondent agreed to thereafter submit a counterproposal.Respondent's first counterproposal for a year-to-year contract, subject to 60 days'notice of a desire to amend or terminate the agreement, was submitted to Mr. W. D.Christy, Post Office Box 61, Evergreen, Alabama, by letter from M. A. Prowelldated June 29, 1961, with the suggestion that the next conference be held in Mont-gomery, Alabama, on a date to be agreed upon by telephone communication. There-upon, Christy notified Prowell by letter of June 30, 1961, that he wouldinsist thatall futuremeetingsbe held in Evergreen, Alabama, and that he had made arrange-mentswith the Rabun's Cottage Court, Evergreen, Alabama, for a conference room.The next or second meeting was held at Rabun's Cottage Court in Evergreen,Alabama, on July 25, 1961, at which there was discussion and comparison paragraphby paragraph of the Union's initial written proposal and the Respondent's firstwritten counterproposal. It is evident that controversy arose at this meeting concern-ing the rights of management as contended for by the Union in article III of itsproposal and by the Respondent in article VI in its counterproposal, because theUnion referred thereto in its subsequent letter of July 29, 1961, proposing a modifi-cation thereof, as follows:UNION PROPOSAL-July 29, 1961ARTICLE IIIMANAGEMENT RIGHTSThe right to hire, discipline, suspend, discharge for just cause, transfer, pro-mote, and the right to lay off employees because of lack of work or for otherlegitimate reasons, is vested exclusively in the Company provided that this willnot be exercised in violation of thetermsof this Agreement or be used for,the purpose of discriminatingagainstany member of the Union as such, or forTheir legitimate activity on behalf of the Union or any organization with whichit is affiliated; for upholding Union principles, for serving on any committee ofthe Union or for performing any work with which the Union is concerned. Inaddition, the management of the plant, the control and regulation of the useof all equipment and other property of the Company, the direction of the work-ing force, the operation of the plant, the products to be manufactured, the loca-tion of the plants, the schedules of production, the methods, processes andmeans of manufacturing are solely responsibility and right of the Company. Itis not intended by the foregoing recitation to limit the normal or usual functionsof Management or to define all such functions.Thereafter, by letter of August 3, 1961, the Respondent proposed that the nextmeeting be held at the Jefferson Davis Hotel in Montgomery, Alabama, on August 17,1961; and Christy for the Union replied on August 4, 1961, as follows:DEAR MR. PROWELL: This will acknowledge receipt of your letter datedAugust 3, 1961, regarding the above subject matter.With reference to the next session being held in Montgomery, Alabama, whichisapproximately ninety (90) miles away from the plant and Local Unioninvolved.I advised you during our conference of June 21, 1961; by letterdated June 30, 1961; by letter dated July 8, 1961 and during our meeting onJuly 25, 1961, that we desired and expected the future meetings be held inEvergreen, Alabama.Unless I hear from you by August 10, 1961, stating your willingness to holdfuture meetings in Evergreen, Alabama vicinity, I will have no alternative otherthan to file Charges with NLRB regarding this matter.[Emphasis supplied.] SOUTHERN COACH & BODY COMPANY, INC.89Attorney Prowell outlined the Respondent'sobjections to further meetings atRabun's Cottage Court in Evergreen, Alabama, by letter to Christy on August 7,1961,and to the conciliator on August 14, 1961,as follows:DEAR MR. CHRISTY: This will acknowledge your letter of August 4, 1961,relating to our negotiations at Southern Coach & Body Company, inc.Afterreading your letter,I can only assume that it was written by someoneother than yourself.The statements contained therein do not conform to thefacts.In our conference on June 21,you indicated that you would be receptiveto having a meeting at Montgomery,Alabama, but that you wanted to thinkabout the matter further and would advise us later.The only advice wereceived from you was your letter of June 30.In our meeting on July 25, weadvised you that the arrangements that you were able to make for a conferenceroom in Evergreen were most unsatisfactory.The parties had a small type-writer table to use as the table for our bargaining session.This was placed ina small motel room and your representatives either sat or lounged on the bedduring the negotiations,as there were no seating arrangements for all the rep-resentatives and space would not allow additional seats.We expressed to youour dissatisfaction and again suggested that the meeting be held in Montgomeryand you promised to give further consideration to the matter and advise us.We heard nothing from you until your letter of August 4.We have previously advised you of our inability to secure a satisfactory meet-ing place in Evergreen.In keeping with the desire expressed in your letter tomeet in the vicinity of Evergreen,we have arranged for a meeting place inGreenville,Alabama, a short distance from Evergreen.We have reserved aconference room at"The Steak House" in Greenville,Alabama, and will beavailable to meet at 10:30 a.m. on Thursday,August 17, 1961.Allow me to state that your threat to file charges with the National LaborRelations Board is not conducive to good bargaining relations.We can onlyinterpretyourthreat as an effort to disrupt and impede our efforts to have thebargaining sessions take place in an atmosphere conducive to a mutually satis-factory agreement.We likewise do not consider it conducive to good relationsfor you to indicate in the bargaining sessions that your home is in Montgomery,Alabama, and meeting in Montgomery would be satisfactory to you,but youwant to consider the matter further,and thereafter in your correspondenceindicate that our request is unreasonable and contrary to your previously statedposition.We have made every reasonable effort to hold the meetings in placesmutually satisfactory to both sides.Our final effort has resulted in a meetingplace approximately an equal distance between the members of your Committeeand your home and office.Unless we hear from you to the contrary, we willbe availableto meet at the time and place indicated.Mr. JOHN ANDERS,Federal Mediation and Conciliation Service216 Federal OfficeBuildingMobile, AlabamaRe: Southern Coach & Body Company, Inc.DEAR MR. ANDERS: This will confirm my conversations today with you andMr. Henry Baker of your Atlanta office concerning the negotiations betweenSouthernCoach & Body Company,Inc., andMr. Christyof the InternationalAssociation of Machinists.Itwas my understanding from our several telephone conversations Mr.Christyhad requested that you arrange a meeting between the parties to beheld at Rabun Tourist Court in Evergreen, Alabama. I advised you that wewere willing to meet at most any neutral, suitable place; however, we hadadvised the Union that we would not meet at the Rabun Tourist Court becauseconditions were undesirable.I described the conditions to you and also pointedout that the Union has had a strike on for some weeks and that a truck, aswell as residences,have been dynamited;shots have been fired into automobilesand homes of employees; violence has occurred; tacks have been spread onmany occasions on streets and driveways.As a result, we have been unable tosecure a satisfactory meeting place in Evergreen, Alabama.The communityis considerably aroused.We have suggested to the Union that we meet at the place of their office inMontgomery.We have also suggested several other nearby towns and the 9ODECISIONS OF NATIONAL LABOR RELATIONS BOARDUnion has declined each of them.We agreed today to meet in your office orinMontgomery, Alabama, or any other suitable place that you could arrange.We understand from our conversations with you and Mr. Baker that theUnion has refused tomeetat any point except Rabun Tourist Court.It is my understanding thatsincethe Union has taken this position, the Con-ciliation Service had for the moment withdrawn from his efforts to arrange acollective bargainingsessionbetween the parties, particularly in view of thefact that Mr. Christy will be on vacation the last two weeks in August and ameetingcould not be scheduled during that period.Thank you very much for your efforts in this matter and please rest assuredthat we are always willing to cooperate with members of your organization.Sincerely yours,M. A. PROWELL.MAP/bdcc:Mr. Henry BakerFederal Mediation and Conciliation ServicePeachtree-Seventh BuildingAtlanta 23, Georgiabcc:Mr. Anthony SmithOn August 21, 1961, the Respondent submitted in writing to Christy certain modi-fications that it was willing to make in articles of the proposed contract with respectto grievance procedure, seniority, leaves of absence, bulletin boards, and union dues.Under auspices of the Federal Mediation and Conciliation Service further meetingsof the parties were held at the courthouse in Evergreen, Alabama, on September 26,October 12, November 14, and December 20, 1961, but little in the way of agree-ment was accomplished.At the meeting on November 14, 1961, the Respondentproposed that the Union draft a new contract proposal embodying therein all agree-mentsreached and other provisions acceptable to the Union.Upon Christy's re-fusal to do so, the conciliator suggested that the Respondent prepare such a proposal.Thereupon, the Respondent on November 28, 1961, submitted through the concilia-tor its second complete written proposal for a year-to-year contract, subject to theusual60 days' notice required for amendment or termination at the end of each year,including exhibit "A" to continue current wage rates and wagepoliciesfor the life ofthis agreement.In the meantime, the Union terminated its strike against the Re-spondent at midnight on Sunday, November 19, 1961, and demanded that all of thestrikers be returned to work or placed on a preferred hiring list according to seniorityif and when work was available. In reply thereto, the Respondent addressed a letterto theUnion on December 1, 1961, as follows:DEAR MR. CHRISTY: This will acknowledge receipt of your letter of Novem-ber 15, 1961, addressed to Southern Coach & Body Company, Evergreen, Ala-bama, which has been referred to me for reply.We note that you have made an offer to return a large number of people towork for the Company. In checking through this list, we find that a substantialnumber of them had been terminated at the time of the strike and that othersdo not appear to have been employed by the Company for a long period of time,if ever.In addition,someof the people appearing on your list engaged in actsof misconduct during the strike which would disqualify them from furtheremployment.With a few days after your Union called a strike on May 9, all of the availablepositions at the Company's plant were filled. Subsequent thereto, it was neces-sary for the Company to make substantial reductionsin itsoperating schedule.As a result, a large number of employees were laid off. This resulted in a com-plete realignment of the Company's processes.Following receipt of your letter, arrangements were made to take the namesof those persons who appeared at the plant on Monday, November 20, 1961.We have a current list of those people who appeared and after we have had anopportunity to thoroughly check our production processes, we expect to recallthose for whom work is available in keeping with the limitations set forthherein.We wish to point out to you that the Company has never maintained a pre-ferred hiring list and we are unwilling to institute one at this time. It has al-ways been our practice to employ people at thegate asthe need arises.Weexpect to continue to follow this practiceuntilsuch time as we think a changeis dictated.Yours truly,M. A. PROWELL. SOUTHERN COACH & BODY COMPANY, INC.91Thereafter,on December 20, 1961,the Union requested the Respondent to furnish alistof those employees referred to in its foregoing letter of December 1, 1961.Thereupon,the Respondent on January 3, 1962,reported the names of Daniel Bell,J.C. Brantley,James E. Baggett,Jerry Blackmon,Leroy Baggett,and C.C. Greenas persons who had been convicted of misconduct in connection with the strike; andon January 9, 1962, furnished a complete list of 55 employees working at its plantsduring the week of December 20, 1961,along with their rates of pay.2.Negotiations in 1962The first meeting of the negotiating parties in 1962 was arranged and conducted byJohn L. Anders, commissioner of the Federal Mediation and Conciliation Service atthe courthouse in Evergreen,Alabama, on January 29, 1962, with W.D. Christy aschief negotiator for the Union.Other members of the union team present wereLee Otis Baggett(local president),Billy Fred Lingo(secretary-treasurer),HomerBrantley, I. C.Waters, and E. Q. Wiggins.The Respondent was represented byAnthony Smith(personnel manager)and Attorney A. M. Prowell.There is nosubstantial conflict in testimony as to what occurred at this meeting.From the com-posite testimony,I find that the Union demanded that all strikers be recalled to work,and especially requested that I.C. Waters(striker)be recalled immediately.Prowellfor the Respondent contended that production had practically stopped,and that theplants of Respondent were operating only part time, but agreed that Waters andother strikers would be recalled to work when any jobs were available.Christy de-manded that the Respondent recognize and deal with three separate union commit-tees: shop stewards as to grievances,a safety committee,and a committee for nego-tiations.The Respondent asserted its preference to simplify matters by dealing withonly one central committee in its relations with the Union.Christy demanded wagesand benefits for employees as typified by its contracts with other employers through-out the automotive industry, and Prowell replied to the effect that he was represent-ing only one company. The Union proposed specific job classifications with match-ing wage rates,but Prowell contended that the Respondent could not adopt jobclassifications(as such),and proposed to continue its present basic rates, practices,and policies as the basis of negotiations.Christyprotested that employees hiredduring the strike had received wage increases,but that the 12 strikers since recalledto work had received none.Whereupon Prowell inquired whether it would now bepermissible to grant such wage increases and Christy replied:Mr. Prowell,you have been at this long enough to know that you are not sup-posed to place anything into effect without consulting with the Union.Thereupon, Christy demanded that the Union be consulted before making any changesregarding wages, working conditions,or other conditions of employment with respectto members of the certified appropriate unit, including any layoffs and recalls to work.Prowell contended that the type of operations engaged in by the Respondent wouldnot permit advance notice to the Union before closing down or laying off employeesengaged in a particular operation or department,but that such situations would betaken care of by the application of seniority and grievance procedure in the proposedcontract along with some qualifying factors such as ability to perform the job, etc.Prowell insisted that time would not permit the Respondent to wait for a conferenceand agreement with the Union before stopping work.The parties discussed andagreed on arbitration in principle, but did not agree on the source and method ofselecting an arbitrator.Christy accused Prowell of prolonging the negotiations forthe purpose of exhausting the certification year without agreement in order to seekdecertification of the Onion, but the Respondent denied suchintentions.At the closeof this meeting the Respondent requested the Union to draft and submit anothercomplete written contract proposal outlining minimum demands that it would acceptin a proposed contractThereupon, Christy submitted to Respondent the Union'ssecond and final written contract proposal on February 3, 1962.On February 22,1962, Respondent rejected this proposal, and the Union thereafter filed an amendedcharge inCase No. 15-CA-2015 on February 26, 1962. Thesettlement agreementfollowed on March 2, 1962. By letter of March 13, 1962, the Union requested theRespondent to submit its final contract proposal, and to fix specifically a terminationdate therein.The next meeting for negotiations was held at the courthouse in Evergreen, Ala-bama, on March 19, 1962The principal issues discussed at this meeting were (1)management rights and(2) a termination date for the proposed contract.The Uniondemanded a contract for 1 year from date of execution, but Prowell for the Respond-ent suggested a termination date of June 1, 1962, in order to preserve the right ofemployees to hold another election at the end of the certification year. 92DECISIONS OF NATIONAL LABOR RELATIONS BOARDAs to management rights, the Respondent continuedto insistthat the contractcontain its proposed clause, as follows:ARTICLE VIManagementExcept as expressly limited by the terms of this Agreement, it is agreed byboth parties that the management of the Company, direction of the workingforces, the right to hire, discharge, promote, maintain order, and adopt and en-force reasonable rules and regulations effectuating these rights shall be vestedexclusively in the Company. It is further understood and recognized that allrights heretofore exercised by or inherent in the management and not expresslycontracted away by the terms of this Agreement are retained by the Management.Among the rights which are and continue to be vested in the Company, butnot intended as a wholly inclusive list of them, shall be the right to decide thenumber and location of plants; the manner and method and schedule of its op-erations and services, the right to introduce new, changed, and improved methods,to determine the quantity and quality of production, and the right to discontinueand liquidate operations or to move to another location, and the right to dis-charge for inconsistent attendance and excessive absence, subject to the GrievanceProcedure herein.It is not intended that the rights of Management set forth herein above underthisArticle shall in any way take away from or limit the rights of employeesas expressed in this Agreement.Christy persisted in his demands that no changes be made by Respondent withrespect to the bargaining unit, payroll periods, rates of pay, layoffs, recalls, etc.,before consulting with the Union.Objection by the Respondent to such consultationwas limited to layoffs for lack of work.At the close of this meeting, Prowell agreedto draft and submit to the Union (for approval or rejection by its local membership)a final written contract proposal on behalf of the Respondent.2Thereafter the Re-spondent submitted such final proposal to the Union by letter of March 23, 1962,as follows:Re - Southern Coach & Body Co., Inc.DEAR MR. CHRISTY: In keeping with the Union's request,I am enclosingherewith the Company's proposal which embodies,insofar aswe have been ableto determine from ournotes, all of the points that have been agreed upon betweenthe parties and the Company's position on those items which were indisputethat the Company feels should be incorporated.You will note that in keeping with our discussion in the last bargainingsession,we have included a provision that the contract expire on June 1. Forsome timewe have been convinced that a majority of the Company's employees do not wishto be represented by your organization. In order that the employees may havean opportunity to express their desires at an appropriate time, we feel that thecontract should expire about June 1, 1962.We have not been able to complete the investigation of the question you raisedwith respect to vacation pay for the strikers.We hope to finish this shortly andwill advise you as soonas aninvestigation is completed and a decision is reached.Yours truly,M. A. PROWELL.MAP/bdThe final written proposal of Respondent to the Union was as follows:AGREEMENTTHIS AGREEMENT made and entered into this ------ day of -----------1962, by and between SOUTHERN COACH & BODY COMPANY, INC., hereinafterreferredto asthe "Company" and INTERNATIONAL ASSOCIATION OF MACHINISTS,AFL-CIO, and its LODGE No. 955, hereinafter referred to as the "Union"ARTICLE IRecognitionThe Companyrecognizesthe Unionas the sole and exclusive bargaining repre-sentative for all its Evergreen, Alabamaplants;productionand maintenanceemployees, including plant clerical employees, but excluding office, officeclerical2 On the next day following the meeting of March 19,1962, the Union filed a new chargeagainst the Respondent in Case No. 15-CA-2058, which was later consolidated withCase No. 15-CA-2015 already under investigation. SOUTHERN COACH & BODY CO.AiPAti Y, I C.93employees, guards, watchmen, professional employees and supervisors as de-fined in the National Labor Relations Act, as amended, and as set forth in NLRBCase No. 15-RC-2212.ARTICLE IICompany RulesIt is recognized that rules of conduct for employees are necessary to theefficient operation of the plant.The Company shall have the right from timeto time to make and enforce rules governing conduct of employees. The Unionmay, within five (5) days after the institution of a rule which it considers dis-crimineory, take up such rule as a grievance under the Grievance Procedure ofthis Contract.ARTICLE II-BUnion DuesIt is agreed that the Financial Secretary of the Union may collect Union dueson Company time at the Bus Plant between 8:00 a.m. and 9:00 a.m. on the firstMonday of each month and at the Elrod Plant between 9:00 a.m. and 10:00 a.m.on the first Monday of each month. The right to collect such dues shall bewithout any intimidation of any employee in any manner.The Union shallmake the Company whole for any loss or liability that may be incurred as aresult of any action by the Financial Secretary of the Union during such periodof time.ARTICLE IIIGrievance ProcedureA. Step I.In the event an employee covered by this Agreement has a griev-ance concerning his discipline, discharge or claim of discrimination arising outof the operation or application of this Agreement, he shall, during non-workingtime, take the matter up with his immediate Supervisor within two (2) workingdays of the occurrence of the event. If the grievance is not raised during suchperiod, it shall be considered dropped and not entitled to consideration there-after.Step 2.In the event the grievance is not settled by the employee and hisimmediate Supervisor, the grievance may within forty-eight (48) hours of theanswer in Step 1 above, be reduced to writing and presented to the Plant Super-intendent by the Union Committee composed of not more than three (3) em-ployees within two (2) working days of the receipt of the answer in Step 1above.The Superintendent will give his answer within three (3) working daysof the time the grievance is presented.Step 3.In the event the grievance is not settled in Step 2 above, it may beappealed within two (2) working days of the answer in Step 2, and thereafterthe representative of the Union, with or without the Union committee, and theCompany Manager or his Representative will meet not later than ten (10) daysafter notification of a desire to hold such a meeting.The Company's answerin this Step will be the final position of the Company.B The Company may present grievances in Step 3 above to the Local Repre-sentative of the Union from time to time. In the event a satisfactory answer isnot received, the Company may, within three (3) days, notify the InternationalUnion of its desire to process the grievance further, in which event a representa-tive of the International Union, along with a representative of the Local Com-mittee, will meet and discuss the grievance with the Company within ten (10)days after the notification of the desire for such a meeting.The Union's answerat such meeting will be the final position of the Union.In the event the Union has a grievance under Step 1 that applies to all of theemployees or all of the employees in a department, it may be taken up by thedesignated representative of the Union in Step 3 of the Grievance Procedure asoutlined herein.A Representative of the International Union, with or withoutthe Local Committee, may present grievances in this Step and the Companywill give its answer within three (3) days which will be the final position of theCompany.C. If the Representatives in Step 3 or Paragraph B above are unable to settlethe dispute, they may within ten (10) days agree to submit the matter to arbitra-tion on a basis mutually agreed upon. If arbitration is agreed upon, the ar-bitrator will be selected from a list of seven (7) names of arbitrators within400 miles of Evergreen, Alabama, to be requested from the Federal Mediationand Conciliation Service.In any dispute submitted to arbitration, the arbitrator shall be limited torendering an award which is remedial and under no circumstances shall an em- 94DECISIONS OF NATIONAL LABOR RELATIONS BOARDployee be mademore thanwhole or receive back pay formore thanthirty (30)days.In rendering a decisionregardinga violationof Companyrules, the ar-bitrator shall be restricted to deciding the guilt or innocenceof an employee.ARTICLE IVScope of AgreementSECTION 1. The Union hereby expressly waives all right to request that theCompany bargain with it with respect to any economicor non-economic de-mand, including any demand for pensions, holidays,annuities,or insurance, orotherwise, for the employees covered by this Agreement prior to thedate hereinset forth as the expiration date of this Agreement. In the creation of new jobsand rates for such jobs, the Company will, where time permits,discusswith theUnion Committee such jobs andratesbefore they are installed.SEC. 2. The Union herebyacknowledges and agrees that there are nogrievances outstandingagainstthe Company as of the date of this Agreementand that any and all alleged grievances which arose prior to the date of thisAgreement have been or are disposed of and dismissedand have no standingunder the grievance procedure set forthherein.ARTICLE VUnion ActivitiesThe Union agrees that there will be no Union activities conducted on Com-pany time or property, except as otherwise provided herein and except that aduly authorized representative of the Union may contact the Manager of theCompany and by prearrangement confer with the Companyat timesmutuallysatisfactory to both parties.ARTICLE VIManagement(Same asArticle VI above)ARTICLE VIIDischarge and DisciplineIt is recognized that the Company has the right to discharge and disciplineemployees in the performance of the operation of itsbusiness.This right shallbe vested exclusively in the Company, subject to the grievance procedure in thisContract.ARTICLE VIIISenioritySECTION 1. In any layoff or recall the total length of serviceof anemployeewith the Company, as shown by Company records, shall govern as betweenemployees determined to be substantially equal as to ability to perform the work,efficiency, productivity, quality of work, and attendance.SEC. 2.All employees shall be regarded as probationary for the first sixty(60) working days of employment.During said period an employee may beseparated by the Company without recourse to the grievance procedure hereinset forth.If an employee is retained beyond the sixty (60) working days, hisseniority shall date back to the first date of original hire.SEC. 3. An employee shall be considered terminated and his seniority lost:(a) if he quits; (b) if he is discharged for cause; (c) if he does not return towork within two (2) days after notification to return after layoff; (d) if hefails to notify the Company within three (3) days prior to expiration of leavesof absence or fails to report to work at the end of a leave of absence; (e) if hefails to perform any work for the Company for a period of nine (9) months.ARTICLE IXHolidaysThe Company agrees to recognize the following holidays:New Year's DayLabor DayJuly 4thChristmas DayThanksgiving DayEmployees will be paid eight (8) hours' pay at their regular hourly rate of payfor such holidays provided they worked the last day scheduled before and thefirst day scheduled after the holiday.Holidays falling on Sunday shall be observed on the following Monday.Holidays falling on Saturday may be observed on Saturday or the precedingFriday.Holiday pay will be paid in addition to vacation pay, where appropriate. SOUTHERN COACH & BODY COMPANY, INC.95ARTICLE XVacationsAfter completionof one(1) year's service, and provided an employee hasworked seventy-five percent (75%) of thetime madeavailable to him, andprovided the employee is working for the Company on June 1st, the employeeshall be entitledto one(1) week's vacation with forty (40) hours pay at hisregular rate of pay.The Company shall have the right to schedulevacationsin keeping withproduction requirementsgivingpreference as between employees within aclassification based upon their length of service within the classification.TheCompany may close all or part of itsoperationsin order to accomplish thevacation schedule.ARTICLE XIHours and Work WeekThe work weekshall beginMondaymorning at12:01 a.m. and end Sundaynight at 12:00 p.m. Shift employees will normally work from 7:00 a.m. to3:45 p.m. on thefirst shift and 3:45 p.m. to 12:30 a.m. on the second shift, witha 45-minute lunch period on each shift.It isrecognized that due to the natureof the Company's operationand the change in weather, that the Company willfrom timeto time be required to change the starting time of employees.Allemployees will commence work on the day and time indicated by their respectiveoperations.ARTICLE XIILeave of AbsenceUpon the request of an employee, the Company may grant a leave of absencewithout pay and without break inservice in caseof noncompensatoryillnessor injury upon presentation of a doctor's certificate certifying to the need of suchleave due to injuryor illness.(The Companyreservesthe right at any time tohave such certificate investigated by the Company doctor and upon certificationby him that the basis for such leave for injury or illness is not valid, to cancelsuch leave upon twenty-four (24) hours' notice.Any controversy regardingthe cancellation of such leave would be subject to the grievance procedurehereinbefore described.)Such leaves shall be for a reasonable length of time,not exceeding ninety (90) days. In the event the leave of absence is requiredas a result of pregnantcy. The Company will grant a maternity leave without paynot exceedingsix (6) months. If at the expiration of such six months' maternityleave there is a bona fide showing by a doctor's certificate of the necessity, be-cause of the physical condition of the employee for an additional leave, anextensionof not exceeding ninety (90) days' additional leave will be granted.Leaves of absence without break in service may also be granted by the Companyfor otherreasons andfor such length of time as it deems appropriate.TheCompany reserves the right to deny leaves of absence in any situation wherethe granting of a leave ofabsencewould create difficultiesin itsproduction(illness andinjury excepted) or where the privilege of requesting leaves ofabsencehas been improperly used by an employee.Any employee who per-formsno work for the Company in anynine(9)months' period shall lose hisseniority.ARTICLE XIIIWages and RatesDuring the life ofthisAgreement,theManagement agreesthat the wagescale attachedas Exhibit "A" shall becomeand remaina part of this Agree-ment duringthe life hereofand the wage rates shall not bereduced belowthe amounts shown.ARTICLE XIVNo-Strike ClauseThe Unionagrees thatthey will notcall, authorize,or condonea strike orwork stoppageof any kind or characteruntil the grievanceprocedure has beenfully carriedout.The Companyagrees that there will be no lock outuntil thegrievance procedurehad been fullycomplied with.ARTICLE XVMilitary ClauseThe seniorityof employeeswho join thearmed forcesof the United Stateswill accumulate during theperiod oftheir service and their re-employment at 96DECISIONSOF NATIONAL LABOR RELATIONS BOARDthe termination of such service shall be governed by and subject to the termsand provisions of the Selective Service andTrainingAct of 1940,and amend-ments thereto.ARTICLE XVIBulletin BoardsThe Company agrees to provide a space in its plant where Union notices maybe posted.Such notices must relate to notice of Union meetings,notice ofUnion elections,the results of Union elections,social or recreational activities,and may not contain any controversial,political, or derogatory information.Allnotices will be submitted by an official designated by the Union to a designatedCompany representative for his approval and posting notices in keeping withthis paragraph.ARTICLE XVIISafety and HealthThe Company agrees to make reasonable provisions for the safety and healthof the employees during the hours of their employment.The Union agrees topromote in every way possible the realization of the individual employee withregard to preventing accidents to himself or his fellow employees during thehours of their employment.It is agreed that any complaint concerning thehealth or safety of any employee may be taken up as a grievance under thegrievance procedure set forth in this Contract.ARTICLE XVIIIInsuranceThe Company agrees that during the life of this Agreement it will continuein effect its present Insurance Program.ARTICLE XIXPhysical ExaminationsThe Companymay at any time, at its own expense, require an applicant foremployment or any employee to submit to a physical examination by a physicianselected by the Company.Any dispute as to the results of such physical exami-nation and any action taken thereon may be handled as a grievance under theterms of this Agreement.ARTICLE XXRest PeriodsThe Company agrees that it will continue its present practice with respect toallowing employees appropriate rest periods during the course of the workingday.ARTICLE XXIDurationThisAgreement shall become effective on the ------day of----------1962, and shall remain in full force and effect until midnight,May 31, 1962.Signed and entered into this------day of ----------1962,by the author-ized parties.SOUTHERN COACH & BODY COMPANY, INC.BY --------------------------------------------------INTERNATIONAL ASSOCIATION OF MACHINISTS,LODGE No. 955.BY --------------------------------------------------A final meeting of the parties for negotiations was held at the courthouse inEvergreen,Alabama, on May 3, 1962, at which the Union was represented byW. D. Christy(chief spokesman),Lee Otis Baggett(local president),Robert L. Lane,I.C.Waters,and E. Q. Wiggins. The Respondent was represented by PersonnelManager Anthony Smith and Attorney M.A. ProwellChristy resumed negotiationswith respect to the recall,vacation pay, and seniority status of strikers.Prowellmaintained Respondent's position that strikers were being recalled to work wheneverwork was available,and agreed to investigate and report on vacation pay to whichthey were entitled and to furnish a revised seniority list to include production clerksand strikers.3The subject of arbitration was discussed,but no final agreement wasreached.The Union requested Respondent to submit in writing a summary of its'Such a list was subsequently furnished by the Respondent on May 28, 1962, andstrikers received their vacationpay. SOUTHERN COACH & BODY COMPANY, INC.policies with respect to wages and rest periods, which it had proposed to continue;and Prowell subsequently did so by letter of May 18, 1962,as follows:The Company's policy with respect to Rest Periods is:"To grant employees reasonable and adequate times for rest periods depend-ing on the circumstances.Before taking a rest period, the employee must securethe permission of his supervisor.Any employee who abuses the privilege oftaking a rest period will be disciplined."The Wage Policies of the Company are as follows:"To employ persons at the plant minimum or in a job at a rate in keepingwith past experience where such experience is beneficial to the performance ofthe job assigned.At the end of the first three months new employees receivean automatic increase of 50 per hour and at the end of 6 months an additional50, provided their services are satisfactory.Any increases thereafter are basedon merit.Employees who are promoted will receive the rate applicable totheir new duties."Yours truly,MAP/bdCONCLUDING x INDINGSM. A. PROWELL.From a study of the written contract proposals and statements of policy hereinsubmitted by the Respondent,I am impressed by the paucity of provisions withrespect to wages, hours,and working conditions,and the austere superfluity withwhich the Respondent presents the rights of management to discipline and restrictthe rights of its employees throughout the course of their employment.ArticleIof the Respondent'sproposal, set forth above, retains for management all rightsexercised prior to certification of the Union as bargaining representative;and fromthat position the Respondent refused to deviate throughout negotiations for a collec-tive-bargaining agreement.To such an attitude of bargaining with respect to wages,hours, and other terms and conditions of employment,1 am, therefore,constrainedto attribute the failure of the Respondent to reach even the semblance of an agreementwith the Union.The primary objective of Respondent at all times was to preserveand maintain the status quo.It is admitted a..d stipulated in the record that after certificationof the Unionon May 26, 1961,the Respondent continued to grant wage increases and changeconditions of employment at will without consulting the Union until charges werefiled by the Union in CaseNo. 15-CA-2015on November 27, 1961,coincidentwith the end of the strike. It thereafter entered into a settlement agreement withthe Union in that case on March 1,1962, in which it agreed and posted notices tothe effect that it would bargain collectively upon request with International Asso-ciation of Machinists,AFL-CIO, asthe exclusive representative of its employees,and specifically agreed that it wouldnotgrant wage increases to its employeesorchange their terms or conditions of employment,without first giving notice thereofto and consulting with the Union.Notwithstanding this settlement agreement, itis now shown by uncontradicted testimony,and indeed admitted,that the Respondentcontinued to lay off and recall employees at will(including Jessie Cleve Baggettand Clinton Brown)without any consultation or notice whatever to the bargainingrepresentative.Since the layoff and recall of employees is a mandatory subject ofcollective bargaining,this conduct constituted a refusal to bargain within the meaningof Section 8(a)(5) of the Act, as well as a breach of the settlement agreementin Case No.15-CA-2015.I, therefore,sustain the Board's Regional Director insetting aside the settlement agreement and filing a consolidated complaint in CasesNos. 15-CA-2015 and 15-CA-2058, afterthe Respondent declined to purge itselfof these later violationsof the Actby entering into a further settlement agreementand posting notices similar to those in the previous case. It is evident from thatdeclination that Respondent was insisting on the right to lay off and recall its em-ployees at will without notice to or consultation with their baragining representative,thereby repudiating such issues as being a subject for collective bargainingFollowing the settlement agreementof March 1, 1962,the Respondent at the nextnegotiatingmeeting on March 19, 1962, proposed to limit the duration of anycontract with the Union to June 1, 1962,suggesting that employees might wantto hold another election at that time.Respondent thereby raised a fictitious doubtof the union majority within the certification year, thereby refusing to bargainfor a reasonable period following its settlement agreement.This proposal wasrepeated and adhered to by the Respondent at the next and final meeting on May 3,1962, less than 30 days prior to the end of the certification year.Although theduration of a contract is a bargainable matter,itdoes not abdicate the rule of the 98DECISIONSOF NATIONAL LABOR RELATIONS BOARDBoard and adjudication of the courts that an employer is required to bargain in goodfaith for at least 1 year after certification with the certified exclusive representativeof its employees and also for a reasonable time following a settlement agreement.InMar-Jac Poultry Company,Inc.,136 NLRB 785, theBoard recentlyheld: "Weshall, therefore,in this and in future cases revealing similar inequities,grant theUnion a period of at least 1yearof actual bargaining from the date of the settlementagreement."The foregoing conduct of the Respondent affords clear and unmistakable indiciathat throughout its negotiationswiththe Union it has merely engaged in surfacebargaining with no intention of reaching a reasonable agreement or entering intoa collective-bargaining contract with the representative of its employees except uponterms dictatedby itself.I find,therefore,as alleged in the complaint,that theRespondent on June 21, 1961,and at all times thereafter to date, has refused tobargain in good faith with the Union as the certified exclusive bargaining representa-tive of its employees in the appropriate unit, within the meaning of Section 8(a) (5)and (1) of the Act.Uponthe basisof theforegoing findings of fact, and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1. InternationalAssociation of Machinists,AFL-CIO,isa labor organizationwithin the meaning of Section2(5) of the Act, whichis and has been at all timesmaterial to this case, the certified exclusive bargaining representative of the employeesof SouthernCoach & Body Company,Inc., in a unit appropriate for collective bargain-ing as follows:All production and maintenance employeesat theEmployer's Evergreen,Alabama,plants, including leadmen,layout men,production clerks, plant clerks, and inspectorsexclusive of office clerical employees,professional and technical employees,guards,watchman,and supervisors as definedin the Act.2.By refusing to bargaincollectively in good faith with the Unionas the certi-fied exclusive bargaining representative of its employees in such appropriate uniton June 21,1961,and at all times thereafterto date, theRespondent has engagedin and is engaging in unfairlaborpracticeswithinthe meaning of Section 8(a)(5)and (1) of the Act.3.The aforesaidunfairlaborpractices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and(7) of the Act.[Recommended Order omitted from publication.]Perkins Machine CompanyandLocal 223, International Unionof Electrical,Radio&Machine Workers,AFL-CIO.Case No.1-CA-3814.March 4, 1963DECISION AND ORDEROn October 25, 1962, Trial Examiner Sydney S. Asher, Jr., issuedhis Intermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the attached Inter-mediate Report.Thereafter, the Respondent filed exceptions to theIntermediate Report and a supporting brief.The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the Inter-mediate Report, the Respondent's exceptions and brief, and the entire141 NLRB No. 11.